Name: Commission Regulation (EEC) No 2789/93 of 11 October 1993 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas territories with live bovine animals and breeding horses
 Type: Regulation
 Subject Matter: means of agricultural production;  cooperation policy;  agricultural activity;  overseas countries and territories;  trade
 Date Published: nan

 12. 10 . 93 Official Journal of the European Communities No L 254/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2789/93 of 11 October 1993 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas territories with live bovine animals and breeding horses 1 . Article 9 is amended as follows : (a) in paragraph 1 , 'during the first five working days' is replaced by 'during the first 1 0 working days' ; (b) in paragraph 1 (b), 'ECU 30' is replaced by 'ECU 3'; (c) in paragraph 2, 'on the 10th working day' is replaced by 'on the 1 5th working day' ; 2 . Article 1 0 is replaced by the following text : 'Article 10 Licences and certificates shall expire on the 90th day after their issue.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Articles 4 (5) and 9 thereof, Whereas Commission Regulation (EEC) No 131 /92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down common detailed rules for implementation of the specific measures for the supply of certain agricultural products to the French overseas departments ; Whereas Commission Regulation (EEC) No 2312/92 Q, as last amended by Regulation (EEC) No 1734/93 (6), and (EEC) No 1 148/93 Q, as amended by Regulation (EEC) No 1734/93 , lay down detailed rules for implementing the specific measures for supplying the French overseas departments with live bovine animals and breeding horses respectively ; Whereas, in the light of experience, it is necessary to alter the timetable for the submission of applications for, and the issue of, certificates, and to amend the period of their validity and the size of the security lodged by the party concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2312/92 is hereby amended as follows : Article 2 Regulation (EEC) No 1148/93 is hereby amended as follows : 1 . Article 4 is amended as follows : (a) in paragraph 1 , 'during the first five working days' is replaced by 'during the first 10 working days' ; (b) in paragraph 1 (b), 'ECU 30' is replaced by 'ECU 3'; (c) in paragraph 2, 'by the 10th working day' is replaced by 'by the 1 5th working day' ; 2. Article 5 is replaced by the following text : Article 5 The duration of validity of the aid certificates shall expire on the 90th day after their issue .' (') OJ No L 356, 24. 12. 1991 , p. 1 . 0 OJ No L 378 , 23 . 12. 1992, p. 23. (3) OJ No L 15, 22. 1 . 1992, p. 13. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (4) OJ No L 238 , 23 . 9 . 1993, p. 24. 0 OJ No L 222, 7 . 8 . 1992, p. 32. if) OJ No L 160, 1 . 7. 1993, p. 32. f) OJ No L 116, 12. 5 . 1993, p. 15. No L 254/2 Official Journal of the European Communities 12. 10 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 October 1993 . For the Commission Rene STEICHEN Member of the Commission